Citation Nr: 1034603	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc disease, 
lumbar spine (hereinafter "low back disability").


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In December 2009, the Board remanded this matter for further 
development.  The required development having been completed, 
adjudication on the merits may proceed.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence shows that the Veteran's currently diagnosed low 
back disability is related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back 
disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be discussed.

II.  Service Connection

The Veteran seeks entitlement to service connection for a low 
back disability.  He contends that this disability was incurred 
during service when he fell on a steel rail.

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board must account for evidence which it 
finds to be persuasive or unpersuasive and provide reasons for 
rejecting any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. 
App. at 49.  As such, the Veteran prevails when the evidence 
supports his claim or is in relative equipoise but does not 
prevail when the preponderance of the evidence is against the 
claim.  Id.

The Veteran's service treatment records, except his separation 
examination, have not been associated with the claims file 
because they were destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  There is a heightened obligation 
on the part of VA to consider carefully the benefit of the doubt 
rule and to explain findings and conclusions because these 
records were destroyed while in the possession of the government.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  It is noted, however, 
that the case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

At his separation examination in October 1953, the Veteran's 
spine was given a normal clinical evaluation.

VA treatment records beginning in February 2006 list degenerative 
joint disease among the Veteran's past medical history.

A treatment record from Dr. J.W. dated in April 2005 reflects a 
diagnosis of spinal stenosis.  Treatment records dated in July 
2007 and February 2008 reveal that he was experiencing lumbar 
pain and pain in his low back.

In a letter dated in June 2008, Dr. J.W. indicated that he has 
treated the Veteran since 1990.  Dr. J.W. then recounted that the 
Veteran stated he injured his low back during service in 1952 
after falling on a steel rail and has had major issues with low 
back pain ever since during his first appointment.  Next, he 
noted that magnetic resonance imaging performed in 2003 revealed 
degenerative disc disease with secondary areas of lateral 
recessed stenosis present at L3-L4 and L4-L5.  Dr. J.W. finally 
opined that the Veteran's current low back issues dated back to 
his 1952 in-service fall.

The Veteran was afforded a VA spine examination in July 2010.  He 
reported to the examiner that he injured his back in a fall 
during service in 1952.  He further reported that he was told he 
had degenerative disc disease and sciatica in the 1960's.  After 
physical examination and review of the claims file and electronic 
VA treatment records, which included June 2010 spinal X-rays, the 
examiner diagnosed the Veteran with degenerative joint disease, 
degenerative disc disease of the thoracolumbar spine, and the 
residuals of a compression fracture at L1.  The examiner also 
noted that radiologic evidence of a remote compression fracture 
was consistent with the Veteran's reported history of an in-
service fall resulting in back trauma.  As such, he opined that 
it was at least as likely as not that the Veteran's low back 
disability is related to his service.

In light of the evidence, the Board finds that service connection 
for a low back disability is warranted.  The Veteran currently is 
diagnosed with spinal stenosis, degenerative joint disease, 
degenerative disc disease of the thoracolumbar spine, and the 
residuals of a compression fracture at L1.  No documentation 
exists conclusively confirming that he injured his back after an 
in-service fall in 1952.  Such confirmation cannot be expected 
from service treatment records, however, as only his October 1953 
separation examination survived the 1973 NPRC fire.  While this 
examination found the Veteran's spine to be normal, it did not 
include X-rays of his spine.  X-rays from June 2010 revealed the 
residuals of a compression fracture at L1.  The VA examiner who 
conducted the July 2010 VA spine examination indicated that this 
finding was consistent with the Veteran's reported history of an 
in-service fall resulting in back trauma.  As such, the Board 
resolves any reasonable doubt regarding this issue in his favor 
by finding that he incurred a back injury due to a fall during 
service.

The VA examiner who conducted the July 2010 VA spine examination 
also opined that the Veteran's current low back disability is 
related to this in-service back injury.  Dr. J.W. similarly 
opined that the Veteran's current low back issues dated back to 
his 1952 in-service fall.  The evidence therefore indicates not 
only that the Veteran currently has a low back disability and 
that he incurred a low back injury during service, but 
additionally that there is a nexus between the current low back 
disability and the in-service back injury.  Accordingly, the 
Veteran is entitled to service connection for his low back 
disability.


ORDER

Service connection for a low back disability is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


